Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated July 6, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 3-6, 16-20 and 38 are drawn to an invention nonelected with traverse in the reply filed on March 5, 2021. 

Claim Objections
Claim 32 has been objected to because of minor informalities.
The objection of claim 32 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1, 9, 21-23, 25 and 31-34 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 

2009/0090634 A1).
	The rejection of claims 1, 9, 21-23, 25 and 31-34 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of CN 102051647 (‘647), Carey, II et al., CN 103526192 (‘192) and Radatz et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 2 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Zhang et al. (US Patent Application Publication No. 2017/0069612 A1).
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of CN 102051647 (‘647), Carey, II et al., CN 103526192 (‘192) and Radatz et al. as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Zhang et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 10 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Blohowiak et al. (US Patent No. 

5,789,085).
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of CN 102051647 (‘647), Carey, II et al., CN 103526192 (‘192) and Radatz et al. as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Blohowiak et al.	has been withdrawn in view of Applicant’s amendment.

IV.	Claim 28 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Berner et al. (US Patent Application Publication No. 2014/0342316 A1).
The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of CN 102051647 (‘647), Carey, II et al., CN 103526192 (‘192) and Radatz et al. as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Berner et al. has been withdrawn in view of Applicant’s amendment.

V.	Claims 30 and 35 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to 

claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Rosegren et al. (US Patent No. 4,411,744).
The rejection of claims 30 and 35 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of CN 102051647 (‘647), Carey, II et al., CN 103526192 (‘192) and Radatz et al. as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Rosegren et al. has been withdrawn in view of Applicant’s amendment.

VI.	Claim 36 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192) and Radatz et al. (US Patent Application Publication No. 2009/0090634 A1) as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Richardson et al. (US Patent Application Publication No. 2002/0079026 A1). 
The rejection of claim 36 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of CN 102051647 (‘647), Carey, II et al., CN 103526192 (‘192) and Radatz et al. as applied to claims 1, 9, 21-23, 25 and 31-34 above, and further in view of Richardson et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Election/Restrictions
Newly submitted claim 44 is directed to an invention that is independent or distinct 

from the invention originally claimed for the following reasons: claim 44 is dependent upon non-elected claim 38.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 44 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
I.	Claims 1, 9, 21-23, 25, 30-36 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192), Radatz et al. (US Patent Application Publication No. 
2009/0090634 A1), Richardson et al. (US Patent Application Publication No. 2002/0079026 A1), Gray (US Patent No. 1,849,293) and Rosegren et al. (US Patent No. 4,411,744).
	Regarding claim 1, Chen teaches a method for plating a titanium substrate, said titanium substrate comprising an outer surface said method comprising: 
• strike plating (= metal layer deposition) [page 3, [0040]] a bond promoter layer (= Layer 81 (Ni): 2000-5000 Å) [page 3, [0045]] onto said outer surface of said titanium substrate (= a layer 80 of titanium), thereby yielding a strike plated titanium substrate, wherein said bond promoter layer comprises nickel (= a layer 81 of nickel); and 
• plating (= metal layer deposition) [page 3, [0040]] a metallic material comprising 

indium (= a layer 82 of indium) onto said bond promoter layer of said strike plated titanium substrate (= a bonding metal layer arrangement includes a layer 80 of titanium, a layer 81 of nickel and a layer 82 of indium) [page 3, [0039]; and Fig. 6:

			
    PNG
    media_image1.png
    98
    340
    media_image1.png
    Greyscale
].
The method of Chen differs from the instant invention because Chen does not disclose 
the following:
a.	 Wherein said titanium substrate comprising an oxide layer on said outer surface.
	Chen teaches a layer 80 of titanium (page 3, [0039]).
	CN ‘647 teaches electroplating on titanium and titanium alloys (ƿ [0003]). 

	Because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface. Therefore, special pretreatment and post-electroplating heat treatment must be used to electroplate a layer with good adhesion on the metal surface. These special pretreatment and post-plating heat treatment usually use nickel metal and cyanide (ƿ [0005]).

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because titanium is a very active metal, and it is easy to form an oxide film on the metal surface.
b.	Chemically etching said outer surface of said titanium substrate to remove at least a portion of said oxide layer, said chemically etching comprising immersing said titanium substrate in an activation solution comprising at least one of fluoride ions and sodium fluoride, citric acid, and sulfuric acid, thereby yielding an etched titanium substrate.

	Chen teaches a layer 80 of titanium (page 3, [0039]).
CN ‘647 teaches electroplating on titanium and titanium alloys (ƿ [0003]). 

	Because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface. Therefore, special pretreatment and post-electroplating heat treatment must be used to electroplate a layer with good adhesion on the metal surface. These special pretreatment and post-plating heat treatment usually use nickel metal and cyanide (ƿ [0005]).

	Carey teaches a base metal made of titanium or titanium alloy (page 7, [0045]).
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal.  The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S. Pat. No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

CN ‘192 teaches a chemical etching.
Etching: Put the degreasing conductive glass into the etching solution, the etching solution formula includes 10~60g/L Na2SO4, 0.5~5ml/L concentrated H2SO4, 1~10g/L fluoride, 5~40g/L citric acid, 20~60g/L peroxodisulfate and/or hydrogen peroxodisulfate, distilled water, the fluoride refers to the inorganic salt or inorganic acid containing fluoride ion; at 20-40 ℃ for 2-7 minutes, then put the conductive glass into deionized water and wash for 1-3 minutes (ƿ [0012]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Chen by 

chemically etching said outer surface of said titanium substrate to remove at least a portion of said oxide layer, said chemically etching comprising immersing said titanium substrate in an activation solution comprising at least one of fluoride ions and sodium fluoride, citric acid, and sulfuric acid, thereby yielding an etched titanium substrate because CN ‘647 teaches that it is easy to form an oxide film on the titanium surface, special pretreatment must be used to electroplate a layer with good adhesion on the metal surface where Carey teaches that  removing oxides and other compounds from the base metal surface and etching the base metal surface are pretreatments prior to applying metal to the base metal where CN ‘192 teaches that an etching solution comprising 10~60g/L Na2SO4, 0.5~5ml/L concentrated H2SO4, 1~10g/L fluoride, 5~40g/L citric acid, 20~60g/L peroxodisulfate and/or hydrogen peroxodisulfate, distilled water which is an activation solution for chemical etching because when a composition recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	c.	Establishing a cathodic protection current through said etched titanium substrate while said etched titanium substrate is immersed in a cathodic electrolyte solution, wherein said cathodic electrolyte solution comprises nickel ions.
CN ‘647 teaches electroplating on titanium and titanium alloys (ƿ [0003]). 

	Because titanium and titanium alloys are very active metals, it is easy to form an oxide film on the metal surface. Therefore, special pretreatment and post-electroplating heat 

treatment must be used to electroplate a layer with good adhesion on the metal surface. These special pretreatment and post-plating heat treatment usually use nickel metal and cyanide (ƿ [0005]).

	Radatz teaches a method of electroplating a metal or metal alloy onto titanium (page 1, [0001]).
Following the anodic etch step, a cathodic activation step is performed using etching solution 74. During this step, electrode 36 and brush (pad) 42 continuously move across surface 22a to be plated, and etching solution 74 is continuously applied to surface 22a through electrode assembly 32. The polarity of the voltage across electrode 36 and work piece 22 is reversed, such that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36.  The reversal of the voltage activates surface 22a of titanium work piece 22. The electrical potential on surface 36a of electrode 36 creates a current density on surface 22a. As indicated above, etching solution 74 preferably includes a small amount of plating solution 78. The metal ions in plating solution 78 and etching solution 74 plate minute amounts of metal onto surface 22a. FIG. 3 schematically illustrates the cathodic activation steps (page 3, [0045]).

The etching solution is comprised of 10% NaCl, 7% HCl, 1% Ni salts, 0.3% citric acid by weight. The plating solution is comprised of an acid nickel sulfate solution sold under the trade name SIFCO 2080/5600, manufactured by SIFCO Applied Surface Concepts, 5708 E. Schaaf Road, Independence, Ohio 44131 U.S.A. (page 4, [0051]).

The titanium is kept under an electrical potential at all times following the initial surface cleaning step (page 3, [0049]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Chen combination by establishing a cathodic protection current through said etched titanium substrate while said etched titanium substrate is immersed in a cathodic electrolyte solution, wherein said cathodic electrolyte solution comprises nickel ions because applying a negative voltage to an etched titanium surface using an etching solution comprising a small amount of an acid nickel sulfate plating solution activates the titanium surface.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	d.	Wherein the strike plating is by strike electroplating the bond promoter layer 
onto said outer surface of said etched titanium substrate after establishing said cathodic protection current.	
	Chen teaches a layer 81 of nickel (page 3, [0039] and [0045]).
	Carey teaches that:
	In one embodiment of the invention, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface. The nickling including intermediate barrier metal layer improves corrosion-resistance of the base metal and/or metal alloy, especially against halogen containing compounds which can penetrate the metal alloy coating and attack and oxidize the surface of the base metal thereby weakening the bond between the base metal and the metal alloy coating. The nickel including intermediate barrier metal layer has also been found to provide a formidable barrier to alcohols and/or various type of petroleum products. The metal alloy coating and nickel including intermediate barrier metal effectively complement one another to provide superior corrosion resistance. An intermediate barrier metal layer which includes nickel also improves the bonding of the metal alloy coating to the base metal. The bond between the metal alloy coating and the nickel layer is surprisingly strong and durable and thereby inhibits the metal alloy coating from flaking. An intermediate barrier metal layer which includes nickel also inhibits the formation of a thick zinc layer in the intermetallic layer, when zinc is included in the metal alloy (page 10, [0052]).

Radatz teaches a method of electroplating nickel onto titanium comprises a surface cleaning step, an anodic etching step, a cathodic activation step and a plating step (page 3, [0039]).
Richardson teaches a Wood’s nickel strike (32 oz/gal NiCl and 16 fl. oz/gal HCl, ambient 

temp.) and made cathodic at a current density of about 50 to about 75 A.S.F for approximately 
3-5 minutes (page 5, [0032]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by the Chen combination with wherein the strike plating is by strike electroplating the bond promoter layer 
onto said outer surface of said etched titanium substrate after establishing said cathodic protection current because flashing or plating nickel to the base metal surface improves corrosion-resistance of the base metal and/or metal alloy, provide a formidable barrier to alcohols and/or various type of petroleum products and improves the bonding of the metal alloy coating to the base metal where a nickel strike is produced using a Wood’s nickel strike.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
e.	Wherein the plating of the metallic material comprising indium is by electroplating.
	Chen teaches that a bonding metal layer arrangement includes a layer 80 of titanium, a layer 81 of nickel, a layer 82 of indium and a layer 83 of gold.
	Gray teaches electrodepositing indium (page 1, lines 1-2).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating of the metallic material comprising indium described by Chen with wherein the plating of the metallic material comprising indium is by electroplating because Chen is silent as to how the layer 82 of indium is deposited where Gray teaches that indium is deposited by electroplating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 9, the method of Chen differs from the instant invention because Chen does not disclose abrading said outer surface of said titanium substrate prior to said chemically etching.
Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the 
surface of the base metal; to remove oxides and other compounds from the base metal surface; 
etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal.  The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S. Pat. No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating 

process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Chen combination by abrading said outer surface of said titanium substrate prior to said chemically etching because an abrasion process mechanically removes oxides and/or foreign materials from the surface of the base metal (Carey: page 8, [0047]) prior to chemically etching (= an abrasion treater 14) [Carey: page 22, [0147] and [0148]].
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 21, the method of Chen differs from the instant invention because 
Chen does not disclose establishing an anodic etching current through said titanium substrate while said titanium substrate is immersed in said activation solution. 
CN ‘647 teaches the electrolytic activation of titanium metal (ƿ [0003]) under the following 
conditions: sulfate: 50 g/l, fluoride: 30 g/L, pH 7.0, temperature: 25oC, current density: 2 ASD and 

processing time: 2 min. (ƿ [0089] to ƿ [0091]).
	Radatz teaches that:
Following the aforementioned surface cleaning step, an anodic etch step is performed.  During this step, the flow of etching solution 74 to surface 22a and the “brushing” movement of electrode assembly 32 relative to work piece 22 is maintained. During the anodic etch step, a positive voltage is applied by power source 92 to titanium work piece 22 and a negative voltage is applied to electrode 36, as illustrated in FIG. 2. An electrical potential on surface 22a enhances the etching effects of etching solution 74 on surface 22a as surface atoms of titanium and titanium oxide are released from surface 22a. The result of the anodic etch step is to remove small amounts of the titanium surface from surface 22a of work piece 22 (page 3, [0044]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Chen combination by establishing an anodic etching current through said titanium substrate while said titanium substrate is immersed in said activation solution because an electrical potential on the surface enhances the etching effects of the etching solution on the surface as surface atoms of titanium and titanium oxide are released from the surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 22, the method of Chen differs from the instant invention because Chen does not disclose wherein said establishing said anodic etching current comprises 

establishing an anodic etching current having a current density of at least about 2 amps per square foot.
CN ‘647 teaches the electrolytic activation of titanium metal (ƿ [0003]) under the following conditions: sulfate: 50 g/l, fluoride: 30 g/L, pH 7.0, temperature: 25oC, current density: 2 ASD and processing time: 2 min. (ƿ [0089] to ƿ [0091]).
CN ‘192 teaches a chemical etching.
Etching: Put the degreasing conductive glass into the etching solution, the etching solution formula includes 10~60g/L Na2SO4, 0.5~5ml/L concentrated H2SO4, 1~10g/L fluoride, 5~40g/L citric acid, 20~60g/L peroxodisulfate and/or hydrogen peroxodisulfate, distilled water, the fluoride refers to the inorganic salt or inorganic acid containing fluoride ion; at 20-40 ℃ for 2-7 minutes, then put the conductive glass into deionized water and wash for 1-3 minutes (ƿ [0012]).

	Radatz teaches anodic etching (page 3, [0044]) where the electrical potential on the surface 36a of electrode 36 creates a current density on the surface 22a (page 3, [0045]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic etching current described by     the Chen combination with wherein said establishing said anodic etching current comprises establishing an anodic etching current having a current density of at least about 2 amps per square foot because considering that Radatz is silent as to the specific anodic etching current, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill to have optimized the anodic etching current through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained 

through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	One having ordinary skill in the art can experimentally determine the anodic etching current for a particular etching solution to achieve the etching of the substrate, where a current density of 2 ASD electrolytically activates titanium metal in a solution comprising sulfate and fluoride.
	Regarding claim 23, CN ‘647 teaches wherein said establishing said anodic etching current comprises establishing said anodic etching current through said titanium substrate for at least about 150 seconds (= processing time: 2 min.) [ƿ [0091]].
	Regarding claim 25, Carey teaches rinsing said etched titanium substrate prior to said establishing said cathodic protection current (= the rinsed process is designed to remove foreign materials, oxides, pickling solution, deoxidizing agent, fluxes, solvents, and/or cleaning 
solutions from the surface of the base metal) [page 8, [0049]].
Regarding claim 30, the method of Chen differs from the instant invention because 
Chen does not disclose wherein said cathodic electrolyte solution comprises a non-oxidizing acid.
	Radatz teaches that:
Following the anodic etch step, a cathodic activation step is performed using etching solution 74. During this step, electrode 36 and brush (pad) 42 continuously move across surface 22a to be plated, and etching solution 74 is continuously applied to surface 22a through electrode assembly 32. The polarity of the voltage across electrode 36 and work piece 22 is reversed, such 

that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36.  The reversal of the voltage activates surface 22a of titanium work piece 22. The electrical potential on surface 36a of electrode 36 creates a current density on surface 22a. As indicated above, etching solution 74 preferably includes a small amount of plating solution 78. The metal ions in plating solution 78 and etching solution 74 plate minute amounts of metal onto surface 22a. FIG. 3 schematically illustrates the cathodic activation steps (page 3, [0045]).

The etching solution is comprised of 10% NaCl, 7% HCl, 1% Ni salts, 0.3% citric acid by weight. The plating solution is comprised of an acid nickel sulfate solution sold under the trade name SIFCO 2080/5600, manufactured by SIFCO Applied Surface Concepts, 5708 E. Schaaf Road, Independence, Ohio 44131 U.S.A. (page 4, [0051]).

	Rosegren teaches a nickel electroplating bath (col. 1, lines 51-59). The preferred sources of the nickel metal are nickel sulfate, nickel citrate, nickel carbonate, and the like (col. 1, lines 61-62). Electrolytes which are most useful for the present purpose are boric acid, citric acid, and the like (col. 1, lines 66-67). The compounds used to effect the pH adjustment include nickel carbonate, sulfuric acid, potassium citrate, or citric acid (col. 2, lines 21-23).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic electrolyte solution described by the Chen combination wherein said cathodic electrolyte solution comprises a non-oxidizing acid because acid nickel sulfate solutions are comprised of sulfuric acid to effect a pH adjustment.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 31, Radatz teaches wherein said cathodic electrolyte solution (= etching solution 74 preferably includes a small amount of plating solution 78) [page 3, [0045]] further comprises a complexing agent (= citric acid) [page 4, [0051]].
	Regarding claim 32, Radatz teaches wherein said cathodic electrolyte solution (= etching solution 74 preferably includes a small amount of plating solution 78) [page 3, [0045]] further 
comprises at least one of citric acid and sodium citrate (= citric acid) [page 4, [0051]].
	Regarding claim 33, the method of Chen differs from the instant invention because Chen does not disclose wherein said establishing said cathodic protection current comprises applying a constant voltage of about 0 volts.
	Radatz teaches that a negative voltage is applied to work piece 22 and a positive voltage is applied to electrode 36 (page 3, [0045]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathodic protection current described by the Chen combination with wherein said establishing said cathodic protection current 
comprises applying a constant voltage of about 0 volts because considering that Radatz is silent 
as to the specific cathodic protection current, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the cathodic protection current through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result 

effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Regarding claim 34, Radatz teaches wherein said establishing said cathodic protection current comprises establishing said cathodic protection current for at least about 15 seconds (= 
cathodic activation step for 1 minute) [page 4, [0050]].
	Regarding claim 35, the method of Chen differs from the instant invention because Chen does not disclose wherein said strike electroplating comprises applying a strike current to said etched titanium substrate, said strike current having a current density of at least about 50 amps per square foot.
	Rosegren teaches that the baths are operated at a relatively high current density of up to about 1000 ASF (col. 2, lines 25-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by the Chen 
combination with wherein said strike electroplating comprises applying a strike current to said etched titanium substrate, said strike current having a current density of at least about 50 amps per square foot because a relatively high current density of up to about 1000 ASF deposits 
nickel.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 36, Richardson teaches wherein said strike electroplating comprises applying a strike current for at least about 120 seconds (= for approximately 3-5 minutes) [page 5, [0032]].
	Regarding claim 43, Radatz teaches that wherein said strike electroplating the bond promoter layer is performed while said titanium substrate is immersed in the cathodic electrolyte solution (= a plating step (page 3, [0039]), where the titanium is kept under an electrical potential at all times following the initial surface cleaning step) [pages 3-4, [0049]].

II.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1), Richardson et al. (US Patent Application Publication No. 2002/0079026 A1), Gray (US Patent No. 1,849,293) and Rosegren et al. (US Patent No. 4,411,744) as applied to claims 1, 9, 21-23, 25, 30-36 and 43 above, and 
further in view of Zhang et al. (US Patent Application Publication No. 2017/0069612 A1).
Chen, CN ‘647, Carey, CN ‘192, Radatz, Richardson, Gray and Rosegren are as applied 

above and incorporated herein.
Regarding claim 2, the method of Chen differs from the instant invention because Chen does not disclose wherein said metallic material is an electrically conductive and lubricious material further comprising tin.
	Chen teaches a bonding metal layer arrangement includes a layer 80 of titanium, a layer 81 of nickel, a layer 82 of indium and a layer 83 of gold (page 3, [0040]).
	Zhang teaches for example, the bonding material for the bonding metal pads 108 can 
include tin (Sn), gold (Au), nickel (Ni), indium (In), palladium (Pd), or copper (Cu), or an alloy of any two or more of these metals, such as Au-Sn metal alloy (page 3, [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic material described by Chen with wherein said metallic material is an electrically conductive and lubricious material further comprising tin because indium-tin alloy is an alternative to indium as a bonding material.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 

Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192), Radatz et al. (US Patent Application Publication No. 2009/0090634 A1), Richardson et al. (US Patent Application Publication No. 2002/0079026 A1), Gray (US Patent No. 1,849,293) and Rosegren et al. (US Patent No. 4,411,744) as applied to claims 1, 9, 21-23, 25, 30-36 and 43 above, and further in view of Blohowiak et al. (US Patent No. 5,789,085).
Chen, CN ‘647, Carey, CN ‘192, Radatz, Richardson, Gray and Rosegren are as applied above and incorporated herein.
	Regarding claim 10, the method of Chen differs from the instant invention because Chen does not disclose wherein said abrading comprises blasting said titanium substrate with an 
abrasive medium having a grit size of at least about 60 microns.
	Carey teaches that:
In accordance with a yet further aspect of the invention, the base metal is pretreated prior to applying the metal alloy to the base metal. The pretreatment of the base metal is designed to remove dirt, oil, adhesives, plastic, paper and other foreign substances from the surface of the base metal; to remove oxides and other compounds from the base metal surface; etch the base metal surface; and/or improve the bonding of the metal alloy coating to the surface of the base metal.  The pretreatment process may include one or more process steps depending on the surface condition of the base metal. In one embodiment of the invention, the various steps of the pretreatment process for the base metal are similar to the pretreatment process disclosed in U.S. Pat. No. 5,395,702, which is incorporated herein. In another embodiment of the invention, the pretreatment process includes, but is not limited to, an abrasion process; an absorbent process; solvent and/or cleaning solution process; a low oxygen environment process; a rinse process; a pickling process; a chemical activation process; a flux treating process; and/or an intermediate barrier metal layer coating process. In one aspect of this embodiment, each of these pretreatment process can be use singly or in combination with one another. The type and/or number of pretreatment process used generally depends on the type of base metal and/or condition of the base metal surface. The pretreatment process can be applied to a portion of the base metal surface or the complete surface of the base metal (page 8, [0046]).

	In still another embodiment of the invention, the solvent or cleaning process includes, but is not limited to, the use of water, detergents, abrasives, chemical solvents, and/or chemical cleaners to remove oxides and/or foreign material from the surface of the base metal (page 8, [0047]).

	Blohowiak teaches blasting titanium panels with different grit sizes of alumina #46 grit, #180 grit, and a very fine polishing alumina with an average size of 50 micrometers. All of the grit sizes evenly abraded the surface and yielded a uniform matte finish (col. 10, lines 45-49).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the abrading described by the Chen combination with wherein said abrading comprises blasting said titanium substrate with an abrasive medium having a grit size of at least about 60 microns because blasting titanium with different grit sizes of alumina, #46 grit and #180 grit, abrades a titanium surface evenly and yields a uniform matte finish.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Application Publication No. 2004/0191957 A1) in view of CN 102051647 (‘647), Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1), CN 103526192 (‘192), Radatz 

et al. (US Patent Application Publication No. 2009/0090634 A1), Richardson et al. (US Patent Application Publication No. 2002/0079026 A1), Gray (US Patent No. 1,849,293) and Rosegren et al. (US Patent No. 4,411,744) as applied to claims 1, 9, 21-23, 25, 30-36 and 43 above, and further in view of Berner et al. (US Patent Application Publication No. 2014/0342316 A1).
Chen, CN ‘647, Carey, CN ‘192, Radatz, Richardson, Gray and Rosegren are as applied above and incorporated herein.
	Regarding claim 28, the method of Chen differs from the instant invention because Chen does not disclose wherein said rinsing comprises rinsing said etched titanium substrate with an aqueous solution having a pH between about 3 to about 5.
	Berner teaches Sample 2 (NaCl): The discs were subjected to the same sand blasting and acid-etching process as for Sample 1, but then further treated under nitrogen cover gas to prevent exposure to air. The discs were rinsed in 0.9% NaCl solution and finally stored in 0.9% NaCl solution at pH 4 to 6 (page 3, [0078]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rinsing described by the Chen combination with wherein said rinsing comprises rinsing said etched titanium substrate with an aqueous solution having a pH between about 3 to about 5 because a 0.9% NaCl solution at pH 4 to 6 rinses blasted and etched titanium. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

RE: REMARKS
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. 
Applicant states that Chen does not teach or suggest electroplating.
In response, Chen teaches that:
FIG. 6 illustrates the sealing arrangement for the die package in more detail. The peripheral hermetic seal, designated by the numeral 53, is comprised of a multi-layer metallic structure. Deposited on the undersurface of quartz cover wafer 14, such as by evaporation or sputtering, is a first layer 78 of titanium and a second layer 79 of gold. Titanium is utilized to enhance adhesion of the metallic stack to the quartz (page 3, [0038]).

	It’s the first layer 78 of titanium and the second layer 79 of gold that are evaporated or sputtered. Chen is silent as to how the layer 81 of nickel and the layer 82 of indium are deposited (page 3, [0039]). Thus, the deposition technique is not critical.
	Radatz teaches electroplating nickel (page 4, [0050]).
	Richardson teaches a Wood’s nickel strike (page 5, [0032]).
	Gray teaches electrodepositing indium (page 1, lines 1-2).
	Rosegren teaches electrodepositing nickel (col. 4, claim 5).
	Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 16, 2022